Title: From John Adams to William Bayard, 29 December 1823
From: Adams, John
To: Bayard, William



Gentlemen
Quincy 29 Dec 1823—

I have received your circular of the 12 inst & I thank you for the honour you have done me in addressing it to me. Be assured my heart beats in unison with yours and with those of your constituents & I presume with all the really civilized part of mankind in sympathy with the Greek suffering as they are in the great cause of liberty & humanity The gentlemen of Boston have taken measures to procure a general subscription in their favour through the state & I shall contribute my mite with great pleasure— In the mean time I wish you & all other gentlemen engaged in the virtuous work all the success you or they can wish for I believe no effort in favour of virtue will be ultimately lost.
I have the honour to be gentlemen your very / humble servant
J. A.